Citation Nr: 0931068	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death, and if so, whether the reopened claim can be granted.

2.  Entitlement to accrued benefits.

3.  Entitlement to payment of dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. LXC


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served in the armed forces from December 1944 to 
January 1946, with recognized guerilla service in the 
Philippines from January 1945 to September 1945, and with the 
regular Philippine Army from September 1945 to January 1946.  
The Veteran died on January [redacted], 1976, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and April 2008 rating 
decisions, and a February 2008 administrative decision, by 
the Manila, Republic of the Philippines, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  
The August 2007 decision declined to reopen a previously 
denied claim of service connection for the cause of the 
Veteran's death, while the April 2008 decision denied DIC 
entitlement under 38 U.S.C.A. § 1318.  The February 2008 
decision denied entitlement to accrued benefits.

The appellant and her witness testified at a June 2009 Board 
personal hearing held before the undersigned in Washington, 
DC, via videoconference from the RO in Manila, Republic of 
the Philippines, with the assistance of a translator.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By way of a February 2005 rating decision, the RO 
declined to reopen a previously denied claim of service 
connection for the cause of the Veteran's death; the 
underlying denial, last considered on the merits in a May 
1997 rating decision, was based on a finding that no 
relationship was shown between the Veteran's service-
connected residuals of gunshot wounds and death.

2.  The appellant did not perfect an appeal of the February 
2005 decision, and the denial became final in February 2006.

3.  Evidence received since February 2005 has not been 
previously considered by agency decision makers, is not 
cumulative and redundant of evidence already of record, 
relates to an unestablished fact, and raises the reasonable 
possibility of substantiating the claim for service 
connection for the cause of death.

4.  A claim for accrued benefits was not received within one 
year of the Veteran's death, and there is no correspondence 
or communication of record showing an open and pending claim 
for benefits at the time of the Veteran's death.

5.  At the time of his death, the Veteran was service 
connected for residuals of a gunshot wound of the right left 
upper back, rated 20 percent disabling from December 1972, 
and for residuals of a gunshot wound of the left upper back, 
rated 10 percent disabling from December 1972.  The combined 
service-connected disability evaluation was 30 percent from 
December 1972 until his death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The criteria for entitlement to accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).

3.  The criteria for entitlement to payment of DIC benefits 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

With respect to the request to reopen a previously denied 
claim of service connection for the cause of the Veteran's 
death, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Regarding entitlement to accrued benefits and DIC under 
38 U.S.C.A. § 1318, the Board finds that notice or assistance 
under the VCAA is not required because the claims cannot be 
substantiated as a matter of law, or involve statutory 
interpretation and/or are barred as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit); See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  Similarly, as the law, and not the facts, are 
dispositive, there is no action needed to comply with the 
duty to assist under the VCAA.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was filed in May 2007.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, service connection for the cause of the 
Veteran's death was initially denied on the merits in a May 
1997 rating decision.  The RO found that there was "no 
reasonable basis in the evidence" to establish a 
relationship between the Veteran's service connected 
residuals of gunshot wounds of the back and his January 1976 
death.  The death certificate indicated that the cause of 
death was a cerebrovascular accident (CVA), hemorrhage, and 
thrombosis.  The evidence of record consisted of the death 
certificate, a VA examination report dated in August 1973, 
service personnel records, an October 1973 rating decision, 
and a May 1973 follow-up medical report from the VM Hospital.  

Reopening of the claim was denied in a June 2004 rating 
decision.  The appellant submitted a lay statement from AS 
and NR attesting to the Veteran's complaints regarding his 
gunshot wounds, as well as a May 1973 discharge report from 
VM Hospital.  Most recently, reopening was denied in a 
February 2005 rating decision.  In connection wit that claim, 
the appellant submitted a new statement from AS and NR, as 
well as her own statements.  Although the appellant did 
initiate an appeal of this denial, she did not perfect that 
appeal following the issuance of a March 2006 Statement of 
the case, and the June 2004 denial became final in February 
2006.  

Since February 2005, in connection with the current claim to 
reopen, the appellant has reiterated her arguments and 
contentions that the Veteran's service-connected gunshot 
wounds caused or contributed to his death.  She has reported 
that a registered nurse has opined that the Veteran's history 
of malaria and tuberculosis (TB)/meningitis contributed to 
his death, though she has not submitted an original, signed 
copy of the opinion.  

Finally, the appellant has presented the written opinion and 
oral testimony of Dr. LXC.  Dr. LXC has asserted that the 
Veteran's service connected gunshot wounds so damaged his 
overall health that he became more susceptible to infection 
and illness, and hence after service-contracted TB and 
meningitis.  These conditions then contributed to a weakening 
of the blood vessels in his brain and eventually a CVA.

The opinion of Dr. LXC was not previously of record, is not 
cumulative or redundant of other evidence of record, directly 
addresses the unestablished fact of a nexus between service 
and the Veteran's death, and, presuming the credibility of 
the opinion, raises the reasonable possibility of 
substantiating the claim.  The Board must therefore find that 
new and material evidence has been submitted, and the claim 
of service connection for the cause of the Veteran's death is 
reopened.

Adjudication of the claim to reopen does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying claim for service connection 
for the cause of death.

Accrued Benefits

Accrued benefits are benefits due to the beneficiary but not 
paid prior to death.  The law governing claims for accrued 
benefits provides that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid, based on existing rating 
decisions or other evidence that was on file when he died. 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As a matter of law, 
claims for accrued benefits must be received within one year 
of a veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).

Here, the facts are undisputed.  The Veteran died on January 
[redacted], 1976.  In February 1976, a claim for burial benefits was 
received.  No claim for any death-related compensation or 
pension benefit was received until August 1996, when a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by Surviving 
Spouse or Child (Including Death Compensation if Applicable), 
was received.  The current claim was received in March 2008.

A review of the claims file reveals no correspondence or 
communication within one year of the Veteran's death which 
could be construed as a claim for accrued benefits.  The 
appellant sought burial benefits only, and was reimbursed for 
her expenses.  In repeated exchanges with the RO, the 
appellant never indicated additional benefits were being 
sought.  As a matter of law, because no claim, either formal 
or informal, for accrued benefits was received by VA within 
one year of the Veteran's January 1976 death, legal 
entitlement to accrued benefits cannot be established.

The Board additionally notes that even if the one year limit 
were inapplicable, accrued benefits are payable only on 
claims which were open and pending at the time of the 
Veteran's death.  Here, the record reveals that, following 
the October 1973 grant of service connection for residuals of 
gunshot wounds of the back, the Veteran initiated no appeals 
or additional claims.  The October 1973 decision additionally 
addressed all disabilities alleged by the Veteran.  In the 
absence of any open and pending claim at the time of his 
death, no accrued benefits can be paid to the Veteran's 
beneficiaries.

38 U.S.C.A. § 1318

If a Veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Under 38 U.S.C.A. § 1318(a) benefits may be 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service connected.  A 
deceased veteran for purposes of this provision is a veteran 
who dies not as the result of his own willful misconduct and 
who either was in receipt of, or was entitled to receive, 
compensation at the time of death for a service connected 
disability(ies) rated totally disabling if the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or the disability was 
continuously rated totally disabling for a period of not less 
than 5 years from the date of such veteran's discharge or 
other release from active duty; or the veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318 (a)(b); 38 C.F.R. § 3.22 (2008).  The 
total rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.

Here, the appellant does not allege, nor does the record 
reflect, that the Veteran was a POW.  Moreover, the 
undisputed record firmly establishes that the Veteran was 
rated 30 percent disabled, and no more, from December 1972 
until his death in January 1976.  There is no period of time 
during which the Veteran was rated totally disabled on either 
a schedular or extra schedular basis, and, even if he were, 
his period of entitlement is only three years, far less than 
the ten required to establish entitlement under 38 U.S.C.A. 
§ 1318.

The appellant has contended that the Veteran was in fact 
totally disabled at the time of his death, due to paralysis.  
Unfortunately, this paralysis was not service connected.  
Moreover, it developed well within ten years of the Veteran's 
death.  For these reasons, there is no basis upon which 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 may be 
granted.


ORDER

New and material evidence having been received, service 
connection for the cause of the Veteran's death is reopened; 
to this extent only, the benefit sought on appeal is granted.

The appeal for accrued benefits is denied.

DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

As is noted above, the claim of service connection for the 
cause of the Veteran's death is reopened.  A remand is now 
required in order to comply with VA's duties to notify and 
assist under the VCAA.  

Specific to claims of service connection for the cause of 
death, notice must include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  This means that the appellant must be given notice 
of how to establish service connection.  While February 2009 
correspondence to the appellant addressed the first two 
elements of proper notice, it failed to address the last.  

Further, the duty to assist requires that a VA medical 
opinion be obtained.  The appellant has presented evidence, 
through Dr. LXC, which tends to support her allegation of a 
nexus between service and the Veteran's death.  Dr. LXC's 
explanation, however, is insufficient for adjudication 
purposes, as it does not appear to have been based on the 
record in its entirety and was, frankly, somewhat unclear in 
the rationale.  He did not offer his opinion under the 
applicable "at least as likely as not" standard.  The 
record therefore requires clarification.  See Douglas v. 
Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty 
to gather the evidence necessary to render an informed 
decision on a claim, even if that means gathering and 
developing negative evidence).

Accordingly, the issue of service connection for the cause of 
death is REMANDED for the following action:

1.  Provide the appellant with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007) (regarding 
notice in claims of service connection for 
cause of death) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (regarding notice 
of assignment of effective dates and 
disability evaluations).

2.  After conducting any development 
required as a result of compliance with 
the above, including obtaining any 
relevant medical records, schedule a 
records review by a VA doctor at an 
appropriate VA medical facility.  The 
claims folder should be reviewed.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that the 
Veteran's service-connected gunshot wounds 
of the upper back caused or contributed 
substantially or materially to the death 
of the Veteran.  Specifically, the 
examiner should comment on the allegation 
that the wounds so weakened the Veteran 
that he was unable to avoid infection with 
TB and meningitis, and that the effects of 
these diseases lead to his CVA.

3.  The RO/AMC should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO/AMC 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.    

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


